Exhibit 10.02 LICENSE AGREEMENT This License Agreement (the “Agreement”) is made effective as of , 2010 (“Effective Date”) between: R & B CORMIER ENTERPRISES INC. an Ontario corporation with its head office located at ● (“Licensor”) and ABC ACQUISITION CORP., a Nevada corporation with its head office located at 375 N. Stephanie St., Ste 1411, Henderson, Nevada 89014-8909 (“Licensee”) WHEREAS: A. Licensor has developed an R-MAP technology (the “Technology”) which includes and/or incorporates the techniques, rights and other elements described more fully in Schedule A and in the documents and instruments identified therein and can be used to assess tracts of land for carbon-credit values anywhere in the world; and B. Licensee wishes to license the use of the Technology for assessing tracts of land to determine carbon-credit values and other potential values (the “Use”), and Licensor has agreed to license the Technology for such Use, pursuant to the terms of this Agreement. NOW THEREFORE, for and in consideration of the foregoing and of the mutual covenants and promises hereinafter contained, and in further consideration from each Party to the other given, the receipt and sufficiency of which are hereby acknowledged, the Parties hereto agree and understand as follows: 1.
